Citation Nr: 0332281	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  91-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty for training from June to 
December 1959 and on active duty from December 1960 to 
December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions, and was previously 
remanded in December 1991, June 1994, and  September 1998.  
The issue of entitlement to service connection for a 
psychiatric disability is discussed in the decision section, 
while the claim for a TDIU will be remanded.

In September 1998, the Board (in pertinent part) remanded a 
claim for service connection for a right knee disability for 
additional development and reconsideration.  However, in a 
August 2001 rating decision, the RO granted service 
connection for a right knee disability.  Therefore, this 
claim has been fully satisfied and will not be referenced 
further.

In May 2002, the veteran raised a claim for outpatient VA 
dental treatment.  This matter has not been certified for 
appeal, and is not inextricably intertwined with the issues 
now before the Board on appeal.  Therefore, it is referred to 
the RO for appropriate action. 
 

FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran currently has a psychiatric disability which 
was manifested either in service or to a compensable degree 
within one year of discharge from active duty.  

2.  A VA psychiatrist has opined that the veteran's service-
connected disabilities aggravate his current psychiatric 
disability, an opinion which is supplemented by other VA and 
private medial opinions essentially reaching the same 
conclusion.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, on a 
basis other than aggravation by service-connected 
disabilities, is denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  Service connection for a psychiatric disability, to the 
extent that it is aggravated by service-connected 
disabilities, is warranted. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection

In a September 1998 decision, the Board reopened a claim for 
service connection for a psychiatric disability, and 
following a remand for further development, the claim for 
service connection will be considered on its merits.  

There is no question that the veteran has a psychiatric 
disability.  Voluminous VA and private records dated between 
1979 and 1999 reflect numerous psychiatric diagnoses, 
including anxiety neurosis characteristics with depressive 
features, schizophrenia, anxiety and depressive neurosis with 
physiological features, and dysthymic disorder.

Service connection may be granted if a psychiatric disorder 
was incurred or aggravated during a veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Furthermore, in cases where a veteran served for 
ninety (90) days or more after December 31, 1946, and he 
develops a psychosis to at least a compensable degree within 
one year from date of separation from service, such disease 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2003); 38 C.F.R. §§ 3.307 and 3.309 (2003).  If a 
condition noted during service is not shown to be chronic, 
continuity of symptoms sufficient to establish the chronic 
character of the condition after service must be present for 
an appropriate grant of service connection.  38 C.F.R. 
§ 3.303 (2003).  

In this case, the veteran's service medical records do not 
reflect any complaints of, treatment for, or diagnosis of any 
psychiatric condition.  Indeed, the veteran appears to have 
first sought VA outpatient treatment for psychiatric symptoms 
(diagnosed then as chronic anxiety neurosis with depressive 
features) in June 1979, many years after his discharge from 
active duty in December 1962.  Thus, the preponderance of the 
evidence is clearly against the conclusion that the veteran's 
current psychiatric disability was manifested either in 
service or to a compensable degree within one year of 
discharge from active duty.  

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  Any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has a number of service-connected disabilities, 
including right and left knee conditions, recurrent 
enterocolitis, and hemorrhoids.  The claims file is replete 
with records reflecting complaints of and treatment for these 
conditions over many years.  The claim for service 
connection, then, hinges on whether there is evidence that 
these service-connected conditions cause or aggravate the 
psychiatric condition.  

On one hand, a VA examiner in an April 1993 addendum to a 
February 1992 VA psychiatric examination commented that the 
veteran's psychiatric disability was not related to his knee 
disabilities.  Further, he suggested that the veteran's 
psychiatric symptoms were actually exacerbating his 
gastrointestinal symptomatology (and not the reverse).  A 
second VA physician, in August 1995, examined the veteran and 
essentially concurred.

Moreover, a private physician reported in September 1980, 
November 1980, and October 1982 that the veteran had been 
under his care since 1980 and his symptoms were compatible 
with a psychophysiologic gastrointestinal reaction.  The same 
private physician, in an October 1982 report, commented that 
the veteran's gastrointestinal condition was highly affected 
by his emotional situation.  The extreme anxiety apparently 
altered "the autonomic processes of enzymatic secretion, of 
vacuolization and emotivity of the gastric apparatus, 
consequently creating a vicious circle, for which we have to 
consider a psychophysiologic [reaction]  of cause and effect 
or effect and cause."

In April 1993, a VA physician (who had examined the veteran 
for VA purposes in February 1992) suggested that the 
veteran's gastrointestinal symptomatology was exacerbated by 
his psychiatric condition (diagnosed as dysthymic disorder 
with somatization features).  However, the physician 
specifically concluded that neither the veteran's 
gastrointestinal nor orthopedic conditions caused his 
psychiatric disorder.

However, a private physician (a psychiatrist) concluded in 
January 1987 that pain, limitation, and incapacity arising 
from the veteran's orthopedic and gastrointestinal problems 
caused a psychiatric condition.  A VA treating physician in 
March 1993 reported that the veteran's physical conditions 
were severe stressors.  The VA physician also wrote that he 
"considered that [the veteran's] physical problems worsen 
[his] psych. condition and depression." 

The claims file also includes a March 1999 opinion written by 
a VA staff psychiatrist.  The psychiatrist wrote (in 
pertinent part) as follows:

[T]he veteran's clinical records and 
claims folder were reviewed in regards to 
an opinion by his treating psychiatrist.  
I started to evaluate and treat [the 
veteran in] February 1992.  His diagnosis 
is Dysthymic Disorder . . . It is my 
opinion that his psychiatric condition 
has not been provoked by his knee and 
back conditions, but the disabling 
symptoms produced by these through all 
these years have been a constant stressor 
and an aggravating factor for his 
psychiatric condition.  In that way we 
would see periods compatible with a 
superimposed Major Depressive Episode, 
Not [Psychotic], in which symptoms 
worsened, compared with the [veteran's] 
pre-episode status. As a result of [the 
veteran's] physical disabling conditions, 
psychiatric recovery has not been so 
effective as if [he] would not be 
suffering from them.  

In light of this medical opinion (which was made following 
review of the claims file and which is supplemented by other 
VA and private medial opinions essentially reaching the same 
conclusion), and with application of the benefit-of-the-doubt 
rule, the Board finds that service connection is warranted 
for the extent that the veteran's psychiatric disability is 
aggravated by his service-connected disabilities.  
38 U.S.C.A. § 5107(b) (West 2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran originally filed a formal claim for service 
connection (VA Form 21-526) in February 1963.  He sought to 
reopen a claim for service connection for a psychiatric 
condition (which was ultimately reopened by the Board in 
September 1998) in a written statement received in October 
1989.  Neither the veteran nor his representative have raised 
an issue as to provision of a form or instructions for 
applying for benefits, and there is no issue as to provision 
of a form or instructions for applying for benefits in this 
case.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2003).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was sent a rating decision in August 1990, a 
statement of the case in December 1990, a Board remand in 
December 1991, a rating decision and supplemental statement 
of the case (SSOC) in June 1993, a Board remand in June 1994, 
development letters in August 1994 and January 1995, an SSOC 
in April 1996, a Board decision reopening the claim for 
service connection and remanding it in September 1998, and a 
development letter in November 1998 - all before the 
enactment of the VCAA.  In addition, the veteran has been 
provided with an SSOC in August 2001, development letters in 
August 2001, September 2001, and January 2002, and an SSOC 
and development letter in June 2002.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether service connection for a 
psychiatric disability could be granted, and the analysis of 
the facts as applied to those criteria, thereby abundantly 
informing the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
The Board is also satisfied that, particularly by its letter 
of June 2002, the RO specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2003).  


The Board acknowledges that the June 2002 letter contained 
language that suggested that the veteran had 60 days from the 
date of the letter to respond.  The veteran was advised that 
if the RO did not hear from him by the end of the 60-day 
period, it would decide his appeal based on the information 
and evidence currently of record.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are prematurely denied short of the statutory one-year period 
provided for response.  

The Board also notes that the veteran has repeatedly, 
vigorously complained of the lengthy delay in the 
adjudication of his claim (see, e.g., letters dated in May 
2002 and March 2003).  The Board understands the veteran's 
frustration, as this claim for service connection has been 
pending for over 12 years.  To remand this case a fourth time 
or otherwise delay adjudication until another development 
letter can be issued would do nothing but unnecessarily 
prolong this appeal (which has been granted, at least to the 
degree of aggravation) and delay consideration of the 
veteran's service-connected benefits based on the grant.  The 
Board is satisfied that the RO's duty to notify under the 
VCAA has been fulfilled in this case.  

VA must also make, and has made, reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In this case, 
the RO has obtained numerous VA and private medical records.  
In October 2001, the Social Security Administration advised 
the RO that it had no records pertaining to the veteran.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran underwent VA examinations in February 
1992 (with an addendum report in April 1993) and in August 
1995.  The reports of these examinations (as well as the 
March 1999 VA opinion) have been obtained and reviewed by the 
Board.

The Board concludes that VA has substantially met the 
applicable requirements of the VCAA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO (which referenced VCAA provisions in its June 2002 
SSOC), or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

ORDER

Service connection for a psychiatric disability, on a basis 
other than aggravation by service-connected disabilities, is 
denied.  

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for a psychiatric 
disability is granted to the extent that it is aggravated by 
service-connected disabilities.  


REMAND

In light of the decision above (granting service connection 
for the aggravation of a psychiatric disability), the 
veteran's claim for entitlement to a TDIU must be 
reconsidered.  Accordingly, further appellate consideration 
will be deferred and this claim is REMANDED for the following 
actions:

1.  Consider and assign the initial 
rating for the veteran's service-
connected aggravation of a psychiatric 
disability.  

2.  Obtain the veteran's complete 
clinical records relating to treatment of 
his service-connected bilateral knee 
disabilities, enterocolitis, hemorrhoids, 
and psychiatric disability from the VA 
Medical Center in San Juan, Puerto Rico, 
since November 2001.  

3.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for his service-
connected bilateral knee disabilities, 
enterocolitis, hemorrhoids, and 
aggravation of a psychiatric disability, 
since November 2001.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  

4.  Schedule VA joint, gastrointestinal, 
rectal, and psychiatric examinations of 
the veteran.  The claims folder must be 
made available to and be thoroughly 
reviewed by each examiner in connection 
with the examinations.  The examiners 
must indicate in their examination 
reports that the claims file was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disabilities.  Following a 
review of the veteran's medical records 
and history, the examiners should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disabilities on appeal.  

If the veteran does not cooperate 
with any examiner, this fact should 
be specifically noted and the 
examiner should provide a discussion 
explaining how any partial or 
complete failure to fully cooperate 
with any testing impacts the 
validity of the medical examination.  

Furthermore, upon each examination 
of the veteran, the examiner should 
render an opinion as to whether or 
not the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his 
education and occupational 
experience) solely due to his 
service-connected disabilities.  

The examiners should reconcile any 
contradictory evidence regarding the 
above question.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written 
report.

5.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

6.  Thereafter, readjudicate the 
veteran's claim for a TDIU.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in June 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



